Order entered September 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                        V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                    ORDER

      Before the Court is appellant’s September 9, 2021 emergency motion to

order trial court to conduct hearing and for permission to file supplemental brief.

We DENY the motion.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE